Citation Nr: 0616775	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  04-25 421	)	DATE
	)
	)

On appeal from the
 Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for depression, to 
include as secondary to chronic pain due to service-connected 
disabilities. 

2.  Entitlement to a total disability rating based on 
individual unemployability due to service connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel



INTRODUCTION

The veteran served on active duty from September 1990 to May 
1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, wherein the RO denied the veteran's 
claims of entitlement to service connection for depression, 
to include as secondary to chronic pain of service-connected 
disabilities and TDIU.  The veteran timely appealed this 
determination to the Board. 

In May 2006, the veteran failed to appear before a Veterans 
Law Judge for a 
videoconference hearing at the RO in Muskogee, Oklahoma.  
Thus, the Board will proceed with the case as if the hearing 
request has been withdrawn.  
38 C.F.R. § 20.702(d)(2005).

(The issue of entitlement to TDIU will be addressed in the 
REMAND that follows the order of the decision below).  


FINDING OF FACT

The evidence of record is in equipoise as to whether chronic 
pain due to service-connected bilateral and right shoulder 
disabilities, and which is the etiological cause of the 
veteran's depression, can be disassociated with his non-
service-connected chronic regional pain syndrome.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the veteran, 
depression is proximately due to chronic pain that is the 
result of service-connected bilateral knee and right shoulder 
disabilities.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.310 (2005). 

REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).  Upon receipt of a complete or substantially 
complete application for benefits, VA is required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The Board has considered this legislation, 
but finds that, given the favorable action below, no 
discussion of the VCAA is required at this point. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award; the veteran was informed of the latter two 
elements in a March 2006 letter.  

II.  Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).  Notwithstanding the lack of a diagnosis of a claimed 
disorder during active duty, service connection may still be 
granted if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service. 38 C.F.R. § 3.303(d) (2005).

Service connection may also be established when the evidence 
shows that a particular disability is proximately due to or 
the result of a disability for which service connection has 
already been established.  38 C.F.R. § 3.310(a).  Service 
connection under § 3.310(a) is also warranted for additional 
disability due to aggravation of a non service-connected 
disability by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

III.  Analysis

The veteran contends, in essence, that his depression is the 
result of pain associated with his service-connected 
disabilities, namely his bilateral knee disabilities (see 
August 2003 VA outpatient report).  

Service medical records are entirely negative for any 
psychiatric complaints or clinical findings referable to a 
psychiatric disability.  Indeed, on a January 1993 Report of 
Medical History, the veteran denied having any depression or 
excessive worry, nervous trouble of any sort, or frequent 
trouble sleeping. 

Voluminous private and VA post-service treatment and 
examination reports, along with Social Security 
Administration (SSA) records, dating from May 2003 to 
September 2004, are of record.  In a May 2003 report, T. A. 
H., Ph.D., indicated that he had treated the veteran for 
outpatient individual psychotherapy on four occasions since 
March 31, 2003; he related that the appellant had been 
depressed since 1993.  It was the opinion of Dr. H., based on 
the veteran's history and symptoms, that he had a diagnosis 
of major depressive disorder secondary to knee, back and neck 
pain.  When seen by Dr. H. at a VA clinic in August 2003, the 
veteran reported that he had been depressed ever since he had 
injured his knees in service.  After a mental status 
evaluation of the appellant, Dr. H. entered an Axis I 
diagnosis of major depression secondary to medical condition, 
knee and shoulder pain.  An Axis III diagnosis of complex 
regional pain syndrome, knee and shoulder pain, hearing loss 
and spinal stenosis was also recorded.  Dr. H. opined that 
the veteran had depression secondary to "medical problems."  

During an October 2003 orthopedic examination, the veteran 
stated that he had constant pain and stiffness of both knees.  
He stated that in 1999, he had also been diagnosed with 
systemic arthritis, which also affected his knees.  The VA 
examiner entered a diagnosis of degenerative joint disease of 
the knees with mild functional loss secondary to pain.  The 
VA examiner noted that he was deferring the question about 
the veteran's depression being secondary to his knee 
condition to the VA psychologist or psychiatrist.  

Thereafter, the veteran was examined by a VA psychologist in 
October 2003, who indicated that he had been specifically 
requested by the RO to provide an opinion on the appellant's 
mental status and to state if it was as likely as not due to 
knee pain.  The VA psychologist noted that as a teenager, the 
veteran had been hospitalized for two suicide attempts.  The 
veteran stated that during service, he had problems with his 
knees that had progressively increased.  He related that he 
had been diagnosed as having chronic regional pain syndrome 
and that he had pain in all parts of his body.  After a 
mental status evaluation of the appellant, the VA 
psychologist entered Axis I and III diagnoses of mood 
disorder secondary to general medical condition and chronic 
pain syndrome, respectively. 

Records from SSA, received by the RO in February 2004, 
reflects that the veteran had become unable to work on March 
28, 2003 due to neuropathy, chronic regional pain syndrome, 
osteoarthritis, spinal stenosis and depression.  In February 
2004, SSA awarded the veteran disability benefits due to 
primary and secondary diagnoses of osteoarthrosis and allied 
disorders and affective mood disorders, respectively.  

When seen by T. A. H., Ph.D. at a VA outpatient clinic in 
April 2004, it was noted that the veteran had been unable to 
work since March 28, 2003.  Dr. H. related that the veteran 
had chronic regional pain syndrome, arthritis and peripheral 
neuropathy.  After a brief evaluation of the veteran, Dr. H. 
entered an assessment of major depression secondary to 
service-connected medical conditions (knee and shoulder).  

VA outpatient treatment reports, dated in May, July and 
September 2004, reflect that the veteran was seen by the same 
VA physician, who entered Axis I and III diagnoses of mood 
disorder due to chronic pain with major depressive features, 
and chronic pain, chronic regional pain syndrome, 
osteoarthritis, respectively.  

After reviewing the evidence, the Board notes that service 
connection has already been established for degenerative 
joint disease of the right and left knees and for a history 
of a fracture of the right shoulder.  In this case, the 
veteran has consistently maintained that his depression is 
secondary to pain, primarily from his service-connected 
bilateral knee disabilities.  In support of his assertion, a 
VA psychologist, who also treated the veteran for outpatient 
individual psychotherapy on four occasions beginning in March 
2003, has determined that the appellant's major depression 
was secondary to medical conditions, namely his knee and 
shoulder pain (italics added).  However, other VA clinicians 
have concluded that he had a mood disorder that was directly 
related to his overall general medical condition and chronic 
pain, respectively (see October 2003 VA examination report 
and VA outpatient reports, dated in May, July and September 
2004).

As a result, the competent medical evidence is in equipoise 
as to whether the veteran's depression is the result of pain 
that is part and parcel of pain associated with his chronic 
regional pain syndrome, a disability for which service 
connection has not been established, or is the result of pain 
due to service-connected bilateral knee and right shoulder 
disabilities.  When, as here, it is not possible to separate 
the effects of a non-service-connected condition from those 
of a service-connected disorder, reasonable doubt should be 
resolved in the claimant's favor with regard to the question 
of whether certain signs and symptoms can be attributed to 
the service-connected disability.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998); 61 Fed. Reg. 52,698; see also 38 
C.F.R. § 3.102 (2005).  

In light of the foregoing, to the extent that the pain from 
the non-service-connected chronic regional pain syndrome can 
not be distinguished by VA examiners as the etiological cause 
of the veteran's depression, the Board must resolve any 
reasonable doubt in favor of the veteran and find that it is 
the result of pain due to service-connected bilateral knee 
and right shoulder disabilities.  Id.  Accordingly, 
entitlement to service connection for depression, as 
secondary to the service-connected bilateral knee and right 
shoulder disabilities, is warranted.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.310(a) (2005).

ORDER

Entitlement to service connection for depression is granted.  


REMAND

Finally, the Board is cognizant that an award of service 
connection for depression on a secondary basis in the 
decision above may impact the veteran's TDIU claim.  Indeed, 
as a result of the award of secondary service connection for 
depression may result in  single or combined 100 schedular 
evaluation, the total rating issue will then be rendered 
moot.  See Green v. West, 11 Vet. App. 472, 476 (1998), 
(citing Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994)); 
VAOPGCPREC 6-99, 
64 Fed. Reg. 52375 (1999).  Under these circumstances, the 
Board finds that a decision by the Board on the veteran's 
TDIU claim would now be premature.  
See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. 
Derwinski,
1 Vet. App. 180, 183 (1991).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that in the case of a TIDU claim, the 
duty to assist requires VA to obtain an examination which 
includes an opinion on what effect the veteran's service-
connected disabilities have on his ability to work.  See 
Friscia v. Brown, 
7 Vet. App. 294, 297 (1994).  Given the failure of the 
October 2003 VA orthopedic examiner and psychologist to offer 
such an opinion, the Board will request that it be provided 
on remand to the RO.

Accordingly, the case is REMANDED to the RO, via the AMC, for 
the following action:

1.  Once the RO has assigned a 
scheduler evaluation to the service-
connected depression as secondary to 
pain associated with service-connected 
bilateral knee and right shoulder 
disabilities, and if the issue of TDIU 
is not found to be moot as a result 
thereof, 
the RO should refer the claims file to 
an appropriate medical examiner to 
provide an opinion as to whether the 
service connected disabilities alone 
prevent the veteran from obtaining or 
retaining gainful employment consistent 
with his education and occupational 
experience.  The examiner should review 
the claims file and note in the report 
that a review was made.  A complete 
rationale for his/her opinion must be 
provided. 

2.  The RO should thereafter re-
adjudicate the TDIU claim on appeal.  
If the veteran does not meet the 
percentage requirements for TDIU, the 
RO should consider whether the case 
should be referred for consideration of 
an extraschedular award.  If any 
benefit sought on appeal remains 
denied, the RO should issue a 
supplemental statement of the case, 
before returning the case to the Board, 
if otherwise appropriate.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals 


for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2005).  



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


